Exhibit 99.1 XL Capital Ltd XL House One Bermudiana Road P. O. Box HM 2245 Hamilton HM JX Bermuda Phone: (441) 292-8515 Fax:(441) 292-5280 Press Release Contact: David R. Radulski Carol A. Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL CAPITAL LTD ANNOUNCES FIRST QUARTER 2009 RESULTS · P&C operations Combined Ratio of 93% · Net income available to ordinary shareholders of $178.4 million or $0.53 per ordinary share · Operating income1 of $212.4 million or $0.63 per ordinary share · Book value per ordinary share was $15.02 at March 31, 2009 HAMILTON, BERMUDA – April 27, 2009 – XL Capital Ltd (“XL” or the “Company”) (NYSE: XL) today reported its first quarter 2009 results. Commenting on the results, Chief Executive Officer, Michael S. McGavick, said: “I believe this first quarter performance demonstrates that XL is on solid footing and remains on track to deliver long-term shareholder value. “The P&C operations’ combined ratio of 93.0% in the first quarter is an improvement over the same quarter last year, and for the full year 2008. This strong result supports our intention to focus on those lines of business within our insurance and reinsurance operations that provide the best return on capital.While Gross Premiums Written have decreased this quarter, they are within the range of our expectations and confirm our strict adherence to underwriting discipline. “During the quarter we have continued de-risking our investment portfolio by selling more than $1.3 billion, or70%, of thesecurities related to our fourth quarter restructuring chargeandare 1 Defined as net income (loss) available to ordinary shareholders excluding net realized gains and losses on investments, goodwill impairment charges, net realized and unrealized gains and losses on credit, structured financial and investment derivatives, net of tax for the Company and its share of these items for Syncora Holdings Ltd. (“Syncora”) and the Company’s insurance company affiliates and charges in respect of guarantees relating to subsidiaries of Syncora, as well as the gain recognized on the repurchase of the Company’s Series C preference ordinary shares, herein referred to as “operating income”.“Operating income” is a non-GAAP measure.See the schedule entitled “Reconciliation” at the end of this release for a reconciliation of “operating income” to net income available to ordinary shareholders. -1- making progress in transitioning the portfolio to one that is more typical of a P&C focused operation. While credit spreads widened, particularly in March, the Company’s first quarter mark-to-market losses of approximately one billion dollars included net realized losses of $171 million in addition to $81 million that we chose to recognize from risk reduction efforts. “At March 31, 2009, XL had $17.0 billion of its $30.5 billion fixed income portfolio in cash, government, government related and agency or agency-guaranteed securities. “Also during the first quarter of 2009, XL retained valued customers and staff retention levels remained strong, with voluntary staff turnover rates at or below last year’s levels. “In addition to this, XL remains on track in terms of reducing its underlying operating expenses and our two previously announced programs in this regard are both on target.We recorded costs of $40.0 million in the quarter in connection with these programs.” He concluded: “This is another quarter of solid achievement for XL as we continue to demonstrate we have the wherewithal to navigate these troubled times and to deliver on our commitments to shareholders and to clients.” 2009 First Quarter Summary Financial Results Three Months Ended March 31 (US Dollars in thousands except per share amounts) (Per Ordinary Share -Diluted) 2009 2008 Change 2009 2008 Change Net income available to ordinary shareholders $178,379 $211,873 -16% $0.53 $1.19 -55% Operating income (1) 212,442 276,867 -23% 0.63 1.55 -59% Annualized return on ordinary shareholders’ equity - Operating income2 16.6% 12.9% The Company produced net income available to ordinary shareholders for the first quarter of $178.4 million or $0.53 per ordinary share, compared to $211.9 million or $1.19 per ordinary share, for the first quarter of 2008.Included in net income available to ordinary shareholders in the first quarter of 2009 is a gain of $211.8 million due to the redemption of 12.7 million Series C preference ordinary shares. 2“Annualized return on ordinary shareholders’ equity” is a non-GAAP measure.See page 9 for further information. -2- Operating income was $212.4 million, or $0.63 per ordinary share, compared with $276.9 million, or $1.55 per ordinary share, for first quarter of 2008.While the performance from the Company’s P&C operations this quarter was strong, the ongoing turbulence in the capital markets resulted in a loss of $42.4 million from the investment fund and investment management affiliates compared to a profit of $24.7 million in the prior year quarter.The current quarter’s results were driven primarily by the impact of the fourth quarter 2008 fair value adjustments in the Company’s private fund investments offset by positive returns from the Company’s alternative fund affiliates. Net investment income for the quarter was $348.0 million compared to $499.2 million in the prior year quarter. Net investment income from P&C operations, excluding investment income from structured products, decreased 21.4% from the prior year quarter to $242.2 million.This decrease was primarily due to lower investment yields, driven by higher allocations to lower yielding US Treasuries, agencies and cash as a result of the continued de-risking of the investment portfolio and prudently holding more liquidity in these turbulent markets, as well as a higher level of shorter duration floating rate assets. Pre-tax net realized investment losses for the quarter were $251.9 million compared to $102.3 million in the first quarter of 2008. The loss for the first quarter of 2009 included other than temporary impairments totaling $285.0 million, of which $80.6 million was associated with the Company’s decision to participate in the Royal Bank of Scotland and Lloyds HBOS Tier I and Tier II hybridexchange offers, partially offset by realized gains on securities sales of $33.1 million.The realized loss in the first quarter of 2008 included other than temporary impairments of $114.8 million. The annualized return on ordinary shareholders’ equity, based on operating income, was 16.6% for the quarter compared to 12.9% in 2008. -3- P&C Operations Three Months Ended March 31 (US Dollars in thousands) 2009 2008 Gross Premiums Written $1,878,228 $2,700,894 Net Premiums Written 1,505,311 2,136,553 Net Premiums Earned 1,321,687 1,552,780 Underwriting Income 104,903 108,071 Loss Ratio 59.8% 64.5% Expense Ratio 33.2% 29.1% Combined Ratio 93.0% 93.6% · P&C Gross and Net Premiums Written across most lines of business were adversely impacted by general market and economic conditions.The majority of the variance to the prior year quarter was driven by lower insured values, foreign exchange movements, lower levels of long-term agreements, and changes in retention rates, limits and attachment points. · P&C Net Premiums Earned included $910.1 million from the Insurance segment and $411.6 million from the Reinsurance segment. · The loss ratio for the quarter was 59.8% compared to 64.5% for the first quarter of 2008.Included in the current quarter loss ratio was prior period favorable development of $90.2 million compared to $67.0 million in the first quarter of 2008. · Natural Catastrophe losses, net of reinstatement premiums, of $27.3 million were modest during the first quarter of 2009 compared with $61.6 million in the first quarter of 2008. · The expense ratio during the quarter included charges of approximately $35.1 million relating to the previously announced cost reduction programs, of which $30.9 million and $4.2 million related to the Insurance and Reinsurance segments, respectively. · The P&C combined ratio for the quarter was 93.0% compared to 93.6% for the quarter ended March 31, 2008.Excluding the charges for the cost reduction programs, the current quarter combined ratio would have been 90.3%. Capital Position Book value per ordinary share was $15.02 as compared to $15.46 at December 31, Net unrealized losses on investments, net of tax, were $4.0 billion at March 31, 2009 compared with net unrealized losses, net of tax of $3.2 billion at December 31, 2008. The increase in net unrealized losses of $0.8 billion for the quarter was substantially due to continuing widening credit spreads on non-agency residential mortgage products and increasing US interest rates, primarily -4- impacting the Company’s P&C operations, as well as the impact of widening credit spreads on hybrid corporate financials, which primarily impacted the Company’s Life operations. The Company did not choose to adopt either of the new FASB Staff Positions issued in April 2009 relating to investment valuation and impairment and continues to use independent pricing services to value its available for sale investments with the exception of the core CLO portfolio. On February 17, 2009, the Company completed the remarketing and retirement of the 5.25% Senior Notes due in 2011 in aggregate principal amount of $745 million, comprising part of its 7.00% Equity Security Units (“ESU’s”) and settled the associated forward contracts. As previously announced, the settlement of the contracts resulted in the sale by the Company of 11,461,080 Class A Ordinary Shares, thereby increasing ordinary shareholders equity by $745 million during the first quarter of 2009. Further details of the results for the quarter and of the Company’s fixed income investment portfolio may be found in the Company’s Financial Supplement and Fixed Income Portfolio Data Supplement, respectively.These documents are both dated April 27, 2009 and are available from the Investor Relations section of the XL Capital website. The Company will host a conference call to discuss its first quarter results on Tuesday, April 28, 2009 at 11:00 a.m. Eastern Time. The conference call can be accessed through a listen-only dial-in number or through a live webcast. To listen to the conference call, please dial (877) 422-4657 or (706) 679-0474, Conference ID# 89921296. The webcast will be available at www.xlcapital.com and will be archived on XL’s website from approximately 12:00 p.m. Eastern Time on April 28, 2009, through midnight Eastern Time on May 28, 2009. A telephone replay of the conference call will also be available beginning at 2:00 p.m.
